*511Court of Vice Admy Having heard and Considered the within Petition I appoint Mr Robert Taylor, Mr James Easton and Captn John Tilling-hast to view and Survey the within mentioned Snow and make report thereof to this Court on Oath.
Newport Octr iott 1749 S Wickham Dep* Judge
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport in the sa Colony the Thirtieth day of October in the Twenty Third Year of his Majesty’s Reign.Annoque Domini 1749
Whereas Benjamin Stoddard Master of the Snow Cathrine by his Petition to this Court, hath Set forth that on or about the fourth day of September last he Sail’d in the sa Snow from the Island of Antigua, bound for London, Laden with Sugars, and that in the prosecution of the said Voiage the sa Snow became leaky and altogether unfit to Continue at Sea, and that he was therefore obliged, for the preservation of the sa Vessell, her Cargoe, and the lives of the Men, to put into this Port of Newport and that upon his unlading of sa Snow at Sa Port She was found in a very bad condition, being very much decay’d and Rotten, and thereupon he the petitioner pray’d that the Court would appoint proper persons to Inspect and Survey her, and make report of her State and condition to this Court, in Compliance to which Request, the Court did Appoint Captain John Tillinghast Merchant and formerly a Shipmaster together with Messieurs Robert Taylor and James Easton Experienc’d Shipwrights: who after having Inspected and Survey’d the said Snow made Report to the Court upon Oath: that they found her so defective that She was not fit to go to Sea and that they found So Small apart of her to be Sound that they Judg’d it would be Imprudent in Captain Stoddard to be at So great an Expence as it would necessarily require to rebuild her: Upon which Report the Petitioner fil’d a motion praying that in as much as the sa Snow was found by the sa Surveyers to be Utterly unfit to proceed on her Intended Voiage, and Incapable of being refitted that therefore She might be dispos’d of by order and Decree of this Court; for the benefit of the Owners and Insurers
Wherefore at the Motion and Request of the sa Benjamin Stoddard and after due consideration had on the premises: I do for causes and purposes afores4 order and Decree that the s4 Snow Cathrine, with her Tackle, Apparrel and Appurtenances be Publickly Sold to the highest bidder by the Marshall of this Court. After his having affixed up Publick Notifications thereof at least Six days before the s4 Sale: and that he the s4 Marchall make a True Return of the sa Sale, together with the Money arising therefrom into the Registers office of this Court, and I further order that the cost of this Court be paid out of the Amount of S4 Sale.
Samuel Wickham Dep* Judge
*512Acc‘ o£ Sales o£ the Hull of the Snow Catharine with her Tackle, apparel, and Appurtenances as they were sold at a Publick Vendue per order of the Court of Vice Admiralty Newport Novr 7th 1749
To Captn Mayberry 1 Large Anchor £ 123.
To Wm Mumford 1 Ditto 125.
To Captn Mayberry 1 small D° 15.
To Ditto a Caboose with the Furniture 90.
To Rob4 Crook The Snow Catharines Hull 205.
To Waltr Chaloner The Masts, Yards and Small Spars 195.
To Ditto 1 Cable Ws 134:1 gr at £7.15/ 102. *3-
To Jn° Channing 1 D° W8 8-€ 3 gr at £3.10/ 30. 12.
To Rob4 Crook Stan8 Rigging W8 16U 2 gr 6©I at £8 132 8.
To Waltr Chaloner The Running Rigging W8 234; 1 gr 19:©: at £10:5/ 240. IV
To Ditto a Parcell of Blocks 80.
To Rob4 Crook a parcell of Old Iron 200.
To D° Carpenters Stores 56.
To Wait4 Chaloner Coopers D° 14.
Tojos: Whipple Long Boat and Oars 61.
To Waltr Chaloner Ship Chandlers Stores 50.
To Ditto a Try Sail 18.
To Jn° Banister 1 Top mast Studding Sail 1 Stay Sail 1 Top Gall4 Sail 40. -
To Ditto 1 Flying Jibb 1 Fore Stay Sail 1 Top mast Sudd8 Sail 42. -
To Josh Whipple 1 Sprit Sail 1 Lower Studd8 Sail 50.
To D° 1 Fore Sail 58.
To D° 1 Fore Top Sail Carried forward 41. £1968: 15: 8f
Sum Bro4 forward £1968:155 8# ce
To John Banister 1 Main Sail 36.
To George Wanton 1 Main Top Sail 64.
To John Banister 1 D° 32-
To Waltr Chaloner 1 Old fore Sail 30.
To D° 1 Old Main Sail
1 D° fore Top Sail 14. -
To Jos: Scott Sundy water Casks and Buoy 5-
To Waltr Chaloner, Bread, Flour, Pork, and Tarpolins 25-
£2175-O. 8f
*513Deduct my Commissions for Sales
of the Snow Catharine and her Appurtenances
at 2} per Cent 54. 7. -
£2120.13. 8f
Newport Rhode Island
Novr 22a 1749
Errors Excepted
Per Wm Mumford D: Marshall.
To the Honble Chambers Russel Esqr Judge of his Majesties Court of Vice Admiralty for the Colony of Rhode Island and in his Absence to his Lawful Deputy. Humbly Moves Benjamin Stoddard now residing in Newport in the County of Newport Late Master of the Snow Catherine That, whereas the said Snow, and her Appurtenances by a Decree of this Honble Court, was ordered to be sold, and which Snow and her Appurtenances was accordingly by the Marshal of sa Court sold, That the Monies arising on the sa Sale may be lodged with him the sa Benjamin, he giving good security that the same may be restored to the Owners and Insurers of sd Snow when they shall demand the same.
J. Honyman, Att pro Stoddard.
Newport Novr 23ra 1749
Court of Vice Admiralty. Having Consider’d the within Motion: I determine and order that the Register of this Court pay and deliver to the sa Benjamin Stoddard the Amount of the Sale of the sa Snow Cathrine and Appurtenances after deduction made of all the Costs and Charges arising thereon, he the sa Benjamin Stoddard giving bond with Sufficient Sureties to the sa Register truly and faithfully to Account to the Owners or Insurers of sa Snow for the Sum he Shall so receive
Samuel Wickham Dep‘ Jud